Kupferman, J. P., and Alexander, J., dissent in a memorandum by Alexander, J., as follows:
I would modify the order below to the extent of striking that paragraph which directs that plaintiff submit to an examination by a court-appointed psychiatrist, who would then report to the court on plaintiff’s need for psychotherapy. The genesis of defendant’s request lies in the uncontested fact that plaintiff expends a substantial portion of his income for psychotherapy. His relationship with his psychiatrist predates his marriage to the defendant and indeed goes back approximately 30 years to the time when plaintiff was a patient at the Veterans Administration clinic, immediately following his release from the Armed Services. The direction that plaintiff submit to an independent evaluation of his need for psychiatric treatment is purportedly to assist the court in determining the appropriate child support and alimony to be awarded defendant. However, under the facts of this case, the ordered examination is premature and an unwarranted invasion of plaintiff’s doctor/patient relationship. Significantly, it is not plaintiff’s mental health that is in issue here, rather it is the level of maintenance to be provided the wife and children. That determination, in this pre-equitable distribution action, is to be made pursuant to section 236 (part A, subd 1) of the Domestic Relations Law, as the court “may direct * * * to provide suitably for the support of the other [spouse] as, in the court’s discretion, justice requires, having regard to the length of time of the marriage, the ability of each spouse to be self supporting, the circumstances of the case and of the respective parties.” Temporary alimony and support has already been set and defendant’s application for an upward modification was denied because there had been no change in circumstances from the time of the original award. While that original award is not necessarily controlling in respect to permanent alimony and child support, there has been no showing whatsoever, on this record, that plaintiff’s expenditures for psychotherapy have adversely affected the parties’ standard of living. Moreover, plaintiff voluntarily supported defendant for nine months following their separation, has been paying the temporary alimony and child support awarded, except for certain disputed deductions, and has made no claim that he is or will be unable to pay such permanent award as the court may fix. Moreover, since psychiatry is, at best, an imprecise science, with varying schools of idealogy and methodology often conflicting with each other, the value of the court-ordered “Second Opinion” is dubious and may well raise more questions than it answers. This drastic invasion of plaintiff’s privacy, with the probable traumatic consequences, is in my view unwarranted in the circumstances.